
	

114 HR 1521 IH: To rename the Captain William Wylie Galt Great Falls Armed Forces Readiness Center in honor of Captain John E. Moran, a recipient of the Medal of Honor.
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1521
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2015
			Mr. Zinke introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To rename the Captain William Wylie Galt Great Falls Armed Forces Readiness Center in honor of
			 Captain John E. Moran, a recipient of the Medal of Honor.
	
	
		1.Renaming of the Captain William Wylie Galt Great Falls Armed Forces Readiness Center in honor of
			 Captain John E. Moran, a recipient of the Medal of Honor
 (a)RenamingThe Captain William Wylie Galt Great Falls Armed Forces Readiness Center in Great Falls, Montana, shall hereafter be known and designated as the Captain John E. Moran and Captain William Wylie Galt Armed Forces Reserve Center.
 (b)ReferencesAny reference in any law, map, regulation, map, document, paper, other record of the United States to the facility referred to in subsection (a) shall be considered to be a reference to the Captain John E. Moran and Captain William Wylie Galt Armed Forces Reserve Center.
			
